DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated November 20, 2021.  Currently, claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabe (US Patent No 6,612,585) in view of Grabe et al. (US Patent No 5,888,023) (“Grabe2”).

Referring to claim 1:  Grabe teaches a selectively detachable gasket for concrete structures, the gasket comprising: a body (item 5) including in cross-section a base wall (item 6), a first side wall (item 8), a second side wall (item 8), and a top wall (item 7); a first anchor member (item 30) extending from the gasket body adjacent the first side wall and the base wall; a second anchor member (item 31) extending from the gasket body adjacent the second side wall and the base wall; wherein the first and second anchor members each comprise protrusions which in cross-section have at least one of planar and rounded faces (figure 3); and wherein the gasket body comprises a resilient material (col 5, lines 7-10).  Grabe does not teach is selectively removable intact from a groove defined in an associated concrete structure.  However, Grabe teaches a gasket for tunnel sections (col 1, lines 5-15).  It would have been obvious to one of ordinary skill to size the gasket appropriately for the intended use and make it selectively removable intact in order to allow for replacement if necessary.  Making the gasket remain intact would be obvious because the shape of the groove in Grabe is a wedge that encourages the gasket to move outward without being broken.  Additionally, Grabe does not teach a set of spaced indentations located in the base wall.  However, Grabe2 teaches a set of spaced indentations located in the base wall (items 22 and 23 figure 7).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Grabe with the indentations taught by Grabe2 in order to secure the base in the concrete more securely.

Referring to claim 2:  Grabe and Grabe2 teach all the limitations of claim 1 as noted above.  Additionally, Grabe teaches at least one bore extending longitudinally in the body (items 11-17, 28, 29).

Referring to claims 3 and 4:  Grabe and Grabe2 teach all the limitations of claim 2 as noted above.  Additionally, Grabe teaches a plurality of spaced bores extend longitudinally in the gasket body and wherein the plurality of bores extend in a common direction and a cross-sectional shape of the plurality of spaced bores is one of a triangular shape, a semi-circular shape, a bell shape and a U- shape (items 11-17, 28, 29.

Referring to claim 5:  Grabe and Grabe2 teach all the limitations of claim 3 as noted above.  Additionally, Grabe teaches a durometer of the first and second anchor members is different than a durometer of the body (col 5, lines 4-25).

Referring to claim 6:  Grabe and Grabe2 teach all the limitations of claim 1 as noted above.  Additionally, Grabe teaches the gasket body comprises ethylene propylene diene monomer (EPDM), Neoprene or a similar rubber material (col 5, lines 8-10).

Referring to claim 7:  Grabe and Grabe2 teach all the limitations of claim 1 as noted above.  Additionally, Grabe teaches a first lip (item 9) extending away from the first side wall and a second lip (item 9) extending away from the second side wall, wherein the first and second lips are spaced away from the first and second anchor members.

Referring to claim 9:  Grabe and Grabe2 teach all the limitations of claim 1 as noted above.  Additionally, Grabe teaches the first and second anchor members are of the same size (figure 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabe in view of Grabe2 and Gutschmidt (US PGPub No 2003/0168819).

Referring to claim 8:  Grabe and Grabe2 teach all the limitations of claim 1 as noted above.  Grabe does not teach a first fin extending away from the first side wall and a second fin extending away from the second side wall, and wherein the first and second fins are spaced from the first and second anchor members.  However, Gutschmidt teaches a first fin (first end of item 6) extending away from the first side wall and a second fin (second end of item 6) extending away from the second side wall, and wherein the first and second fins are spaced from the first and second anchor members.

Claims 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutschmidt.

Referring to claim 10:  Gutschmidt teaches a cast-in-place gasket for an associated concrete structure, the gasket comprising: a gasket body formed from a resilient material, the body including in cross- section a base wall (at 5), a first side wall , a second side wall (top and bottom of section 1 in figure 2) and a top wall (left side of item 1 in figure 2); a first anchor member protruding from the first side wall of the gasket body and located adjacent the base wall (protruding from item 5); a second anchor member protruding from the second side wall of the gasket body and located adjacent the base wall (protruding from item 5); a first lip extending away from the first side wall (protruding from item 1 left side); at least one first fin extending away from the first side wall, wherein the at least one first fin is located between the first anchor member and the first lip (middle of item 1 figure 2); a second lip extending away from the second side wall (protruding from item 1 left side); at least one second fin extending away from the second side wall, wherein the at least one second fin is located between the second anchor member and the second lip (middle of item 1 figure 2).  Gutschmidt does not teach wherein the gasket body is selectively removable intact from a groove defined in the associated concrete structure by the gasket.  However, it would have been obvious to one of ordinary skill to design Gutschmidt to be removable in order to allow for replacement if the gasket becomes damaged or if the tunnel pieces are replaced.

Referring to claim 11:  Gutschmidt teaches all the limitations of claim 10 as noted above.  Additionally, Gutschmidt teaches at least one bore (item 2) which extends in the gasket body in a direction parallel to a longitudinal axis of the gasket body.

Referring to claim 13:  Gutschmidt teach all the limitations of claim 10 as noted above.  Additionally, Gutschmidt teaches a first protrusion (first end of item 6) extending away from the first side wall of the gasket body and a second protrusion (second end of item 6) extending away from the second side wall of the gasket body, and wherein the first and second protrusions are spaced from a respective one of the first and second anchor members.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Grabe and Grabe2 with the protrusions taught by Gutschmidt in order to provide additional sealing capabilities between tunnel sections.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutschmidt in view of Grabe.

Referring to claim 12:  Gutschmidt teaches all the limitations of claim 10 as noted above.  Gutschmidt does not teach a durometer of the first and second anchor member is different from a durometer of the gasket body.  However, Grabe teaches a durometer of the first and second anchor member is different from a durometer of the gasket body (col 5, lines 4-25).
	It would have been obvious to one of ordinary skill to choose different durometers as taught by Grabe in order to optimize flexibility and holding strength in the tunnel components.

Referring to claim 14:  Gutschmidt teaches all the limitations of claim 10 as noted above.  Gutschmidt does not teach the gasket body comprises ethylene propylene diene monomer (EPDM), Neoprene or a similar rubber material.  However, Grabe teaches the gasket body comprises ethylene propylene diene monomer (EPDM), Neoprene or a similar rubber material (col 5, lines 8-10).
	It would have been obvious to one of ordinary skill to create the device taught by Gutschmidt out of the material taught by Grabe in order to maximize the sealing ability and durability of the gasket.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,954,668. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention is broader and requires fewer limitations.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. Applicant has argued that the Grabe reference does not teach the particular limitations of being removable intact.  However, the Examiner contends that the Grabe reference would allow for the gasket to be removable intact because it would be obvious to one of ordinary skill to pull the gasket out of the open wedge shaped groove.  The Argument that the parent application was allowed on the same limitations is not accurate.  The parent application contained limitations that indicated that there are portions of the gasket that extend into slots or grooves within the concrete body which are not claimed in the above rejected claims.

Allowable Subject Matter
Claims 15-20 would be allowed pending the resolution of the Double Patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635